Citation Nr: 1758356	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to March 5, 2015, in excess of 50 percent for the period from March 5, 2015 through July 5, 2016, and in excess of 70 percent from July 6, 2016.

2.  Entitlement to service connection for a rash, claimed as rash of legs, head, neck and face, to include as due to herbicide exposure.

3.  Entitlement to service connection for a left foot ulcer disability.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1970 to August 1973.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.

In April 2016, the Veteran testified at a Central Office hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.

In June 2016, the Board remanded the appeal for additional development.  Thereafter, an August 2016 rating decision increased the Veteran's PTSD to 50 percent from March 5, 2015 and to 70 percent from July 6, 2016.  As these represent only partial grants of the appeal, this issue remains in appellate status.

The Board additionally notes that in July 2017, in response to a notice of disagreement submitted in response to the August 2016 rating decision, a statement of the case was issued which addressed the issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to a TDIU.  Because the issue of entitlement to an increased rating for PTSD was already on appeal, and because the issue of entitlement to a TDIU is part and parcel of the claim for an increased rating, as discussed in further detail below, the Board will take jurisdiction over these issues.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a rash and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 27, 2012, the Veteran's PTSD has not been shown to be productive of occupational and social impairment with reduced reliability and productivity.

2.  From October 27, 2012, the Veteran's PTSD has more nearly approximated symptoms productive of occupational and social impairment with deficiencies in most areas; however, total social and occupational impairment has not been shown.

3.  The evidence shows that the Veteran's left foot ulcers are secondary to nonservice-connected chronic venous insufficiency and are not caused or aggravated by ischemic heart disease.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2012, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From October 27, 2012, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for establishing entitlement to service connection for a left foot ulcer disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the June 2016 Board remand, the Veteran was afforded the opportunity to identify relevant treatment records, updated VA treatment records were obtained, and VA examinations and opinions were obtained addressing the current severity of the Veteran's PTSD and the etiology of the left foot ulcer.  These actions substantially comply with the prior remand directives.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Left Foot Ulcer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his left foot ulcer is related to service because it is secondary to ischemic heart disease.  While the Veteran is not service-connected for ischemic heart disease, herbicide agent exposure has been conceded and so if it were shown that he has this disorder and that it caused or aggravated his left foot ulcer, service connection could be granted.  See 38 C.F.R. § 3.307, 3.309, 3.310 (2017).  The Veteran does not contend, however, that the left foot ulcer was directly the result of service.  Indeed, the Veteran has stated multiple times that his left foot ulcers first onset many years after service.  See December 2003 VA treatment record showing reports of left foot ulcer since 1991; May 2007 VA treatment record noting a history of ulcers since 1991; April 2013 correspondence from Veteran stating that ulcers have been present since 1991.  Moreover, service treatment records are negative for complaints or treatment for a left foot ulcer and the July 1973 separation examination revealed normal feet and skin and no defects.  Accordingly, here, the Board will address only the theory that his left foot ulcer is secondary to ischemic heart disease.  Moreover, the Veteran has made clear that he is seeking service connection for the foot ulcers only, a disorder he is competent to identify, and so to the extent there may be other skin disorders of the foot, those will not be addressed.

At this juncture, the Board additionally notes that in determining that service connection for a left foot ulcer is not warranted, the decision herein does not represent an adjudication of a claim of service connection for ischemic heart disease.  The Board's findings in the present decision are limited to narrow conclusion that the Veteran's left foot ulcer is not secondary to ischemic heart disease which is sufficient to deny the claim based on the theory offered by the Veteran.

As noted above, at the April 2016 hearing, the Veteran and his representative provided statements to the effect that that Veteran's left foot ulcer is caused by venous insufficiency that may be related to ischemic heart disease caused by the Veteran's exposure to herbicide.

For this reason, in June 2016, the Board remanded the appeal for a medical opinion as to the issue of whether the Veteran had ischemic heart disease that caused or aggravated the left foot ulcer.

In August 2016, after reviewing the claims file and examining the Veteran, a VA examiner opined that it was less likely as not that the Veteran's left foot ulcer was related to service.  The examiner concluded that the Veteran did not have ischemic heart disease because there was no evidence in the claims file of any history of angina, myocardial infarction, angioplasty, or coronary artery bypass grafting, and he has no symptoms of ischemic heart disease and is not on any medications for ischemic heart disease.  Although the examiner agreed that the evidence showed that his foot ulcer is secondary to chronic venous insufficiency, significantly, the examiner observed that chronic venous insufficiency is "totally unrelated" to ischemic heart disease.  The examiner noted that he had reviewed the nuclear scan in 2004 and although it showed an area of mild ischemia and mild infarction involving the apex, in the absence of any clinical evidence of ischemic heart disease, such finding were most likely an artifact and therefore not significant.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The rationale offered in the August 2016 opinion is consistent with the evidence of record and adequately addressed the theory raised by the Veteran with a fully supported rationale following review of the claims file.  Accordingly, the Board affords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, it is clear that the examiner's opinion, based on medical training and expertise, is that it is less likely as not that the left foot ulcers were caused or aggravated by ischemic heart disease which the examiner has indicated is totally unrelated to chronic venous insufficiency.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

While the Veteran has offered his opinion that his left foot ulcers are secondary to ischemic heart disease, the Board finds his statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to render a medical opinion, not all such questions are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a medical opinion could be rendered based on personal observation are factors in determining whether a non-expert medical opinion or diagnosis is competent evidence.  In the instant case, while the Veteran is competent to report symptoms such discolored, ulcerating or painful skin, the question of the cause of those symptoms is not an observable fact.  It requires specialized medical training to make the appropriate interpretations, judgments, and conclusions about the significance of certain symptoms in the context of the Veteran's medical history as indicated in the claims file.  Therefore, the Board finds that the Veteran's assertion that his left foot ulcers are secondary to claimed ischemic heart disease is not competent evidence.

The competent and most probative evidence of record is the August 2016 opinion.  The examiner there considered all the evidence of record, provided adequate rationale for the conclusion, and added the weight of medical knowledge which adds to the probative value.

In sum, the most probative evidence of record shows that the Veteran's left foot ulcers are secondary to nonservice-connected chronic venous insufficiency and were not caused or aggravated by ischemic heart disease.  Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.




PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Lower numbers on the GAF scale reflect more severe symptoms; higher number reflects less severe symptoms.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

In a September 2009 correspondence, the Veteran claimed that his service-connected disability had worsened.

The Veteran was afforded a VA examination in April 2010.  He reported nightmares, flashbacks, irritability towards coworkers and increased arousal such as continuously checking behind him and reacting to loud noises with exaggerated startle response.  The Veteran had not received any psychiatric treatment since about 2004 because he found it too difficult to find time to attend group therapy.  He denied any hospitalizations for mental health reasons and had not been taking any psychiatric medication.  He denied contemplating or attempting suicide.  The examiner diagnosed PTSD and opioid dependence in sustained partial remission and assigned a GAF score of 59, finding that the Veteran's PTSD resulted in a moderate level of psychiatric incapacity given his irritability at work which causes him to have some conflict with other workers and to avoid them.  The examiner also opined that this contributed to his having no friends and not participating in many leisure activities.  However, he noted that the Veteran did display some ability to function effectively particularly at work because he works full time and does not miss time at the job.  The examiner additionally noted that he has good relations with his sister and was able to perform his activities of daily living.  The examiner added that while there was a separate diagnosis for opioid dependence, the psychiatric impairment resulted from the PTSD diagnosis only.

VA treatment records from November 2010 through October 2012 show that the Veteran generally denied experiencing any family or social problems.  A June 2012 VA treatment reflects a GAF score of 54.  A July 2012 record reflects a GAF score of 50 and the Veteran reported a limited social network and relationships.  

In October 2012, the Veteran retired from his job at a printing press, according to December 2013 and January 2017 applications for TDIU.  The December 2013 application indicated he last worked full time on October 26, 2012.  An October 2012 VA treatment indicates that the Veteran reported that he had essentially no relationships or social interaction.

VA treatment records from February 2014 through May 2014 reflect that the Veteran generally denied experiencing family or social problems but also reported limited social network and relationships.  A February 2014 record shows a GAF score of 50 and an April 2014 record indicates that the Veteran reported that his social network was more limited due to not associating with peers who use substances and losing touch with his sober friends who he knew from his former job.

In a June 2014 letter, a VA psychologist who lead a weekly a therapy support group that the Veteran attended, wrote that while the Veteran had been experiencing PTSD symptoms for much of his life, for many years he used work as a means of avoiding his symptoms in that the busier he was the less time he had to ruminate about his experiences in Vietnam.  Recently, however, he retired and he has begun to experience an increase in his PTSD symptoms, including intrusive memories, nightmares, avoidance of crowded places, has withdrawn from others, and spends much of his time alone.

VA treatment records from June 2014 through March 2015 show that the Veteran continued to deny family or social problems.

The Veteran underwent another VA examination in March 2015.  The examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing effective work and social relationships.  The Veteran reported that he still lived with his sister.  He reported that he stayed in touch with an old girlfriend but indicated that they were not currently seeing each other.  He reported an otherwise limited social network.  He reported that he enjoys spending time doing Lego puzzles and completing household activities.  He retired from his fulltime job as a pressman in a printing press in 2012 but noted that he has experiencing an increase in PTSD symptoms since that time.  He denied any mental health treatment since the last VA examination in 2010 until June 2012 when he was admitted to the Manhattan VA for opioid dependence until December 2012.  He reported difficulty attending this program due to Hurricane Sandy and so discontinued methadone and started using Percocet.  He later re-engaged in a VA methadone maintenance program from February 2014 to April 2014 and since that time has been attending group therapy for PTSD.  He reported positive effects to treatment but again noted that he had experienced an increase in PTSD symptoms since his retirement in 2012.  The examiner diagnosed PTSD which she assessed as causing occupational and social impairment with reduced reliability and productivity.

VA treatment records from March 2015 through January 2016 show that the Veteran generally denied family or social problems.  He attended group therapy for PTSD and an April 2015 record shows that he was doing well and was off his psychiatric medications.

In a March 2016 letter, a different VA psychologist who lead a different weekly therapy support group that the Veteran attended, wrote that the Veteran continued to experience the full range of PTSD symptoms including chronic intrusive memories, nightmares, flashbacks, emotional and physiological distress at trauma reminders, avoidance of both internal and external reminders of trauma, significant cognitive changes including negative beliefs about himself, others and the world, anhedonia, isolation, emotional numbing, excessive anger/irritability, hypervigilance, exaggerated startle response, difficulty concentrating and insomnia.  He added that since the Veteran's retirement in 2012, he has had a significant increase in symptoms, particularly nightmares and intrusive memories.

The Veteran underwent another VA examination in August 2016.  The examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran reported that he still lived with his sister and that his social support network included his sister.  He reported that he had a girlfriend but that she was currently struggling with addiction and that they talk and are more friends than romantically involved.  He reported that he is withdrawn and stays in the house, does not socialize or have contact with anyone.  He spends his time constructing Legos so that he has something to do each day.  He regularly attends VA group therapy and finds it to be very helpful.  He denied any recent substance use and reported that he has been clean and sober since 2013.  The examiner diagnosed PTSD which he assessed as causing occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner added that it was his opinion that the severity of the Veteran's PTSD was mild to moderate but that his symptoms had worsened since his retirement and adversely affected the quality of his life on a daily basis.

At the December 2016 hearing, the Veteran reported symptoms including depression, hypervigilance, nightmares, and some sleep impairment but denied suicidal or homicidal ideation.  He said that he used to work 12 hour days to "contradict his PTSD symptoms" but that his symptoms had gotten worse since retirement so he spends his days building Legos and models so that he has something to occupy his time.  He reported that he does not socialize with anyone except for his sister and friend/girlfriend by phone.

The Veteran underwent another VA examination in March 2017.  The examiner noted anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran reported that he still lived with his sister and that their relationship had improved considerably.  He reported that he and his significant other had discussed moving in together after she completed alcohol abuse treatment but he came to understand that her alcoholism was not going to change and he recently ended the relationship.  He reported that his only relationships are with family members and with other veterans that he sees in his group therapy program.  He said that he continues to work on his daily hobby of building structures out of Legos.  He described maintaining a very structured day in order to keep his mental health on track.  He continued to attend group therapy and denied any use of alcohol or other substances.  The examiner diagnosed PTSD which she assessed as causing occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  She noted that his symptoms appeared to be consistent with the last VA examination.

Upon review of the evidence, and with reasonable doubt resolved in favor of the Veteran, the Board finds that a 70 percent rating, but no higher, is warranted beginning October 27, 2012, the day after the last day the Veteran worked at his job.  Prior to October 27, 2012, however, a rating in excess of 30 percent is not warranted.

Prior to October 27, 2012, the evidence shows that the Veteran was able to maintain a full time job at a printing press, often working more than 40 hours per week and rarely, if ever, missing work as a result of his PTSD.  Although he reported limited social relationships during this period, the relationships that he did have, such as with his sister, we described as good.  Although GAF scores during this period were 54 or 50, the former reflecting moderate symptoms, and the latter on the border between moderate and serious symptoms, the Veteran did not exhibit suicidal ideation, severe obsessional rituals, frequent shoplifting, or other symptoms similar in severity to symptoms associated with more severe GAF scores.  Moreover, while he reported some irritability with coworkers, this does not appear to have interfered with his ability to successfully work as a pressman, nor does it appear to have impaired his ability to form social relationships with his coworkers, a fact he alluded to in the April 2014 VA treatment record.  In sum, the Board finds that he has not demonstrated symptoms of such severity, frequency or duration as to equate with occupational and social impairment with reduced reliability and productivity for the reasons stated above.  With regard to the listed symptoms, while there was some evidence of difficulty in establishing and maintaining effective work and social relationships, the Veteran has not exhibited flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands or impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.  Accordingly, the Board finds that for the period prior to October 27, 2012, a rating in excess of 30 percent is not warranted.

Beginning October 27, 2012, and with reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's symptoms of PTSD have more nearly approximated symptoms productive of occupational and social impairment with deficiencies in most areas.  The Veteran has reported that working at least full time functioned as a type of therapy for his PTSD symptoms and that since he stopped working, many of his PTSD symptoms have significantly increased in severity.  This is supported by the evidence of record including from statements from his VA group therapy clinical psychologists as well as from VA examiners and the Veteran himself.  The evidence shows that during the period after he stopped working, his symptoms have been more or less constant and have included more frequent nightmares, intrusive memories, chronic sleep impairment, and increased arousal.  In addition, the Veteran has reported an even more limited social network, mostly consisting of his sister and for some period of time, a girlfriend with whom he mostly only communicated by phone.  While the March 2015 VA examiner assessed the severity of his PTSD as being productive of occupational and social impairment with reduced reliability and productivity, the August 2016 and January 2017 VA examiners assessed his PTSD as resulting in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  Since the Veteran's symptoms appear to have significantly increased in severity after he stopped working but also appear to have remained relatively constant since that time, resolving all reasonable doubt in favor of the Veteran, the Board finds that his symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.

Total occupational and social impairment has not been shown, however.  Although the Veteran's PTSD causes significant occupational and social impairment, he maintained a good social relationship with his sister and attends group therapy where he socializes with other veterans, and he has generally denied experiencing family or social problems during this period.  Moreover, he has not demonstrated symptoms of such severity, frequency or duration as to equate with total social impairment for the reasons stated above.  Further, with regard to the listed symptoms, the Veteran has not shown gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, beginning October 27, 2012, a 70 percent rating, but no higher, is warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD, for the period prior to October 27, 2012, is denied.

Entitlement to a rating of 70 percent, but no higher, for PTSD, beginning October 27, 2012, is granted, subject to the regulations governing payment of monetary awards.

Entitlement to service connection for a left foot ulcer disability is denied.


REMAND

In June 2016, the Board remanded the appeal for service connection for a rash of the legs, head, neck and face for a VA examination, which was obtained in August 2016.  The examiner was to provide an opinion as to the etiology of any rash of the legs, head, neck and face, as well as address whether there was any porphyria cutanea tarda or chloracne or other acneform disease consistent with chloracne.  Although the examiner addressed the latter two questions, the examiner's conclusion that any rash of the legs, head, neck and face was unrelated to service appears to have been primarily based on the conclusion that there was no apparent rash of the rash of the legs, head, neck and face at the time of the examination.  The examiner did not appear to consider - or discuss - whether there were any rashes of the legs, head, neck and face at any time during the pendency of the claim.  Accordingly, the Board finds that an addendum opinion is needed.

In addition, in December 2013 and January 2017, during the pendency of the appeal for an increased rating for PTSD, the Veteran submitted an application for a TDIU, claiming that, inter alia, his service-connected PTSD had rendered him too disabled to work.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, after implementing the above partial grant of an increased rating for PTSD and completing the development indicated below, the AOJ should adjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the August 2016 VA opinion, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should identify all current skin rashes of the legs, hands, face, and neck extant during the pendency of the claim.  Then, for each disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to the Veteran's active duty service.

The examiner should also indicate whether each diagnosed disorder is at least as likely as not (50 percent probability or more) due to herbicide agent exposure.

A complete rationale should accompany any opinion provided.

2.  After completion of the above, readjudicate the claims, to include the issue of entitlement to a TDIU.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


